DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 being unpatentable over Roper et al (US 9,981,240) in view of Shum et al (US 2014/0065234)
Regarding claim 1, Roper teaches a device for assembling a plurality of particles into particle assemblies (referred to as “a device for assembling a plurality of particles into one or more particle arrays” in claim 1 and shown in Figure 5A), said device comprising: 
a microfluidic droplet-generating region (referred to droplet-generating microfluidic region, see Figure 4A and Col. 15, lines 37-45 ); a first inlet (referred to as a first fluid inlet, see 4A and Col. 15, lines 37-45) to said droplet-generating region, wherein said first inlet is configured to feed a first fluid containing particles and a solvent for said particles (see claim 2 and Col. 4, lines 32-35); a second inlet (referred to as second fluid inlet, see 4A and Col. 15, lines 37-45) to said droplet-generating region, wherein said second inlet is configured to feed a second fluid that is not fully miscible with said first fluid (see claim 2 and Col. 4, lines 32-35); a droplet outlet (referred to as a particle-array outlet port) from said droplet-generating region, wherein said droplet outlet is configured to withdraw droplets of said first fluid dispersed in said second fluid (see lines 15-30 in column 5).
Rope does not explicitly teach a device having a droplet-dissolving region configured to receive said droplets from said droplet outlet, wherein said droplet-dissolving region is configured to remove said solvent from said droplets, thereby forming particle assemblies.
However, in the analogous art of providing species associated with fluidic droplets, Shum teaches forming a particle assemblies (vesicles) by forming a 
Furthermore, Shum teaches that “[M]onodisperse double emulsions were generated with a glass microcapillary microfluidic device that combined a co-flow and a flow focusing geometry shown in FIG. 11A. The inner phase (water, in this example) was an aqueous solution of encapsulant while the outer phase was an aqueous solution of polyvinyl alcohol (PVA) and glycerol. The middle phase was a solution of phospholipids (lipid) dissolved in a mixture of toluene and chloroform (the solvent). Hydrodynamically focused inner and middle fluid streams broke up at the orifice of the collection tube to form monodisperse W/O/W double emulsion drops” (see [0120]).
It would have been obvious to incorporate the droplet dissolving method and region of Shum into the invention of Roper for the benefit of forming monodisperse double emulsions as taught by [0120] of Shum. 
Regarding claim 2, Roper and Shum teach the device of claim 1, said device further comprising a third inlet to said droplet- generating region, wherein said third inlet is configured to feed said second fluid (see Figure 4A, which shows a first inlet wherethrough a first fluid 1 enters a droplet-generating microfluidic region, a second inlet wherethrough a second fluid enters said droplet-generating microfluidic region and a third inlet wherethrough a second fluid enters said droplet-generating microfluidic region).

Regarding claim 4, Roper and Shum teach the device of claim 3, wherein said droplet-dissolving region contains a third fluid (fluid 2 shown in Figure 4A of Roper) that is different than said first fluid, and wherein said first fluid is partially soluble in said third fluid (the second fluid is substantially immiscible in the first fluid (see lines 16-17 in column 20 of Roper)).
Regarding claim 5, Roper and Shum teach the device of claim 4, wherein said third fluid is different than said second fluid (see [0060] of Shum, which recites that “the third fluid and the first fluid may be the same, or the fluids may be substantially miscible. These fluids are often of varying miscibility due to differences in hydrophobicity. For example, the inner fluid may be water soluble, the middle fluid oil soluble, and the outer fluid water soluble. This arrangement is often referred to as a w/o/w multiple emulsion “water/oil/water”. Another multiple emulsion may include an inner fluid that is oil soluble, a middle fluid that is water soluble, and an outer fluid that is oil soluble”).
Regarding claim 6, Roper and Shum teach the device of claim 4, wherein said third fluid is the same as said second fluid (see [0060] of Shum which recites that “the third fluid and the first fluid may be the same, or the fluids may be substantially miscible. These fluids are often of varying miscibility due to differences in hydrophobicity. For example, the inner fluid may be water soluble, the middle 
Regarding claim 7, Roper and Shum teach the device of claim 1, wherein said droplet-dissolving region is configured with agitation (see lines 21-23 in column 10 of Roper which recites that bulk mixing e.g., agitation or vessel rotation, may be used to keep the nanoparticles suspended in solution).
Regarding claim 9, Roper teaches a method of assembling a plurality of particles into particle assemblies, said method comprising: obtaining a first fluid containing particles and a solvent for said particles (see claim 18 and Col. 4, lines 32-35);  obtaining a second fluid, wherein said first fluid is not fully miscible in said second fluid (see claim 18, Figure 4A and Col. 15, lines 37-45 );  introducing said first and second fluids into a microfluidic droplet-generating region, thereby generating an emulsion containing a dispersed phase of droplets of said first fluid in said second fluid (see claims 19-21 and Col. 5, lines 15-30). 
Roper does not explicitly teach obtaining a third fluid, wherein said first fluid is partially soluble in said third fluid; introducing said emulsion to a droplet-dissolving region containing said third fluid; dissolving said solvent from said droplets into said third fluid, thereby forming particle assemblies.
In the analogous art of providing species associated with fluidic droplets Shum teaches forming a particle assemblies (vesicles) by forming a multiple emulsion comprising a first droplet surrounded by a second droplet, which in turn is surrounded by a third fluid, where the second droplet comprises lipids and 
Furthermore, Shum teaches that “[M]onodisperse double emulsions were generated with a glass microcapillary microfluidic device that combined a co-flow and a flow focusing geometry shown in FIG. 11A. The inner phase (water, in this example) was an aqueous solution of encapsulant while the outer phase was an aqueous solution of polyvinyl alcohol (PVA) and glycerol. The middle phase was a solution of phospholipids (lipid) dissolved in a mixture of toluene and chloroform (the solvent). Hydrodynamically focused inner and middle fluid streams broke up at the orifice of the collection tube to form monodisperse W/O/W double emulsion drops” (see [0120]).
It would have been obvious to incorporate the droplet dissolving method of Shum into the invention of Roper for the benefit of forming monodisperse double emulsions as taught by [0120] of Shum.
Regarding claim 10, Roper and Shum teaches the method of claim 9, wherein said first fluid has a solubility in said second fluid from 0 volume/volume percent, i.e. completely immiscible, to about 20 volume/volume percent (see Figure 3 where a second fluid substantially immiscible in the first fluid, and see further lines 32-45 in column 4 which recites that a “droplet-generating microfluidic region contains a first fluid and a second fluid; and wherein the second fluid is substantially immiscible in the first fluid).
Regarding claim 11, Roper and Shum teaches the method of claim 9, wherein said third fluid is different than said second fluid (see [0060] of Shum which recites 
Regarding claim 12, Roper and Shum teaches the method of claim 9, wherein said droplet-dissolving region is agitated (see lines 21-23 in column 10 of Roper which recites that bulk mixing e.g., agitation or vessel rotation, may be used to keep the nanoparticles suspended in solution).
Regarding claim 14, Roper and Shum teaches the method of claim 9, wherein steps the following steps are continuous: introducing said first and second fluids into a microfluidic droplet-generating region, thereby generating an emulsion containing a dispersed phase of droplets of said first fluid in said second fluid; introducing said emulsion to a droplet-dissolving region containing said third fluid; and dissolving said solvent from said droplets into said third fluid, thereby forming particle assemblies (see [0028] and Figure 17A-17D which shows a continuous process). 
Regarding claim 15, Roper and Shum teaches the method of claim 14, wherein the flow rate of said second fluid is at least ten times the flow rate of said first fluid (see Table 1 of Shum, wherein the second fluid flow rate, therein the inner phase Qi, is 10 000 microliters per hour and the second fluid flow rate, 
Regarding claim 16, Roper and Shum teaches the method of claim 9, said method, prior to step of introducing said first and second fluids into a microfluidic droplet-generating region, thereby generating an emulsion containing a dispersed phase of droplets of said first fluid in said second fluid, further comprising adjusting pH- of said first fluid (see claim 18 which recites  the steps of “triggering generation of an acid or a base from said pH-control substance, within said reaction microfluidic region; and titrating pH within said reaction microfluidic region towards the average isoelectric point of said particles”).
Regarding claim 18, Roper and Shum teaches the method of claim 9, wherein in step of dissolving said solvent from said droplets into said third fluid, thereby forming particle assemblies, the number of said particle assemblies equals the number of said droplets (see Figure 4B (iii) of Roper which shows an assembled ordered 3D array inside a droplet and hence the number of said particle assemblies equals the number of said droplets). 
Regarding claim 19, Roper and Shum teaches the method of claim 9, wherein said method does not utilize a substrate for said particle assemblies (see [0090] of Shum, which recites that “materials used to coat interior walls of fluid channels, may desirably be selected from among those materials that will not adversely affect or be affected by fluid flowing through the fluidic system, e.g., material(s) that is chemically inert in the presence of fluids to be used within the device”.
Regarding claim 20, Roper and Shum teaches the method of claim 9, wherein said particles include first particles and second particles (see col 3, line 38-48 of 
The combination of Roper and Shum does not explicitly teach a method wherein second particles are larger than first particles. 
However, it would have been obvious to provide particles of different sizes because it is known in the art that second particles may be distinct physically from first particles (see line 38-48 of column 3 of Roper which recites a method further comprising the step of dispersing a plurality of second particles in the volume of liquid solution, the second particles distinct physically from the first particles).
Claim 8 and 13 are rejected under 35 U.S.C. 103 being unpatentable over Roper et al (US 9,981,240) in view of Shum et al (US 2014/0065234) as applied to claim 1 above, and further in view of Lee et al (Temperature controlled tensiometry using droplet microfluidics. Lab Chip, 2017,17, 717-726).
Regarding claim 8, Roper and Shum teach the device of claim 1.
The combination of Roper and Shum do not explicitly teach a device wherein a temperature-control component is in thermal communication with said device or with a region of said device.
However, in the analogous art of providing a temperature controllable microfluidic device using droplet microfluidics, Lee teaches a localized temperature 
It would have been obvious to incorporate the temperature control system of Lee into the device taught by Roper and Shum for the benefit of measuring temperature dependent interfacial tensions with precise and systematic temperature control in the range of room temperature to 70 °C, which is valuable for studying transient interfacial dynamics, interfacial reactions, and the surfactant adsorption process (see the abstract of Lee).
Regarding claim 13, Roper and Shum teaches the method of claim 9.
The combination of Roper and Shum do not explicitly teach a method wherein the temperature of said first fluid is controlled with a temperature-control component.
In the analogous art of providing a temperature controllable microfluidic device using droplet microfluidics, Lee teaches a localized temperature control system integrated with a microfluidic platform to maintain an accurate temperature inside the device (see the abstract of Lee).
It would have been obvious to incorporate the temperature control system of Lee into the device taught by Roper and Shum for the benefit of measuring temperature dependent interfacial tensions with precise and systematic temperature control in the range of room temperature to 70 °C, which is valuable for studying transient interfacial dynamics, interfacial reactions, and the surfactant adsorption process (see the abstract of Lee).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Roper et al (US 9,981,240) in view of Shum et al (US 2014/0065234) as applied to claim  above, and further in view of Doncom et al (Dispersity effects in polymer self-assemblies: a matter of hierarchical control. Chem. Soc. Rev., 2017, 46, 4119).
Regarding claim 17, Roper and Shum teach the method of claim 9.
The combination of Roper and Shum does not explicitly teach a method wherein the assembly dispersity index of said particle assemblies is less than 0.1.
In the analogous art of providing control given dispersity effects in polymer self-assemblies over aspects as functionality location, morphology and size of the resulting assemblies, Doncom et al teach the size variation with polydispersity index of particles with different average size for assembly dispersity from 0 to 0.2 (see Figure 5).
It would have been obvious to limit the values of assembly dispersity index of particle to less than 0.1 for the benefit of affecting numerous polymer properties including the glass transition temperature (Tg), processability, viscosity and strength, resistance and wear (see page the second column of 4121).
Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Roper et al (US 9,981,240).
Regarding claim 21, Roper et teach an assembly of nanoparticles (see first line of column 14), a packing fraction (packing density) has a value range from 20% to 100% (see lines 28-39 in column 11), wherein said assembly is not disposed on a substrate.
Roper does not explicitly teach an assembly of nanoparticles, said assembly having a volume from 1 micrometer3 to 1 millimeter3 and an average relative surface roughness (defined as a ratio of the size of a protrusion on the surface to the diameter of the assembly) of less than 5%.
3 to 1 millimeter3  and an average relative surface roughness to be less than 5% because one of ordinary skill would have optimized by routine experimentation (see In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding claim 22, Roper teaches the assembly of claim 21, wherein said packing fraction is at least 90% (see lines 29-39 of column 11 which recites In the present invention, "tightly packed" means a packing density of at least about 50 vol %, preferably at least about 60 vol %, more preferably at least about 70 vol %, 30 even more preferably at least about 80 vol %, yet more preferably at least about 85 vol %, and most preferably at least about 90 vol %. The packing density is 100% minus the void (volume) density, i.e., tighter packing means fewer voids, and conversely, lower-density packing means a 35 greater density of voids (open space). In certain embodiments, the packing density approaches 100 vol % of the theoretical packing density for the shape(s) of particles present”).
Regarding claim 23, Roper teaches the assembly of claim 21, 
Roper does not explicitly teach an assembly wherein said average relative surface roughness is less than 100.
	It would been obvious to one of ordinary skill to modified the assembly of Roper to have the a range of volume from 1 micrometer3 to 1 millimeter3  and an average relative surface roughness to be less than 5% because one of ordinary skill would have optimized by routine experimentation (see In re Boesch, 617 F.2d. 272, In re Aller, 105 USPQ 223).
Regarding claim 24, Roper teaches the assembly of claim 21, wherein assembly said is spherical (see Figure 5B where a second set of particles, assembled as a shell on an assembled array of the first set of particles, is spherical). 
Regarding claim 25, Roper teaches the assembly of claim 21, wherein said assembly has an aspect ratio of at least 1.2 (see lines 45-61 of column 21 which recites that by nanorod is meant a rod-shaped particle whose length-to-width ratio is equal to the aspect ratio, see further lines 60-67 in column 22 which recites that “[t]he nanorods in some embodiments are cylindrical or ellipsoidal structures with an average length-to-width ratio of about 1.5”).
Regarding claim 26, Roper teaches the assembly of claim 21, wherein said assembly is a core-shell assembly (see claim 4 which recites that “said particles contain a core and a shell”).
Regarding claim 27, Roper teaches the assembly of claim 21, wherein said assembly contains metals (see claim 4 which recites that “said particles contain a core and a shell, wherein said core comprises a metal”). 
Regarding claim 28, Roper teaches the assembly of claim 21, wherein said assembly is free of organic ligands (see lines 15-18 of column 22 which recite that “[t]he arrays are preferably free of organic ligands”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797